Stewart, J. —
1. Abdication to public use is, “when one being the ow.ner of binds .consents, either expressly or by his actions, that it may be used by the public for a particular purpose.”
2. To establish.the fact that land has been dedicated to the public,. the consent of'the owner of the land as well as a reasonable description of the same should be shown, in such manner as that the metes and bounds of the- land can be identified. The owner of land, upon which is a graveyard, who permits his neighbors to use same as a burial ground, is not estopped from theexclusivetuse of such lands upon the ground that the same has been dedicated to public use.
Judgment affirmed.